DAY, J.
Where a certificate of membership in an accident association provides that “proof of claim shall be furnished within ninety days from the date of death, etc.” and also provides that “no action shall be maintained on this certificate after the expiration of two years from the date when the final proof of claim is filed with the association,” an absolute denial of liability by the association under any of the terms of the certificate made to the beneficiary within the ninety day period amounts to a waiver of filing proof of claim, and a.right of action accrues upon the date of such waiver; such action cannot however be maintained after the expiration of the period of limitation provided in the certificate or policy, which in the instant case would be at most within two years and ninety days from the date of accident or death. (Appel, Admr., v. Cooper Insurance Co., 76 Ohio St., 52, followed and approved.)
Judgment affirmed.
Marshall, C. J., Jones, Matthias and Allen, JJ., concur.